STOCK EXCHANGE AGREEMENT THIS STOCK EXCHANGE AGREEMENT (the “Agreement”) is made and entered into as of this 24th day of April, 2009 (the “Effective Date”) by and among Tree Top Industries, Inc., a Nevada corporation (the “Company”), BioEnergy Applied Technologies, LLC, a Nevada corporation (“BAT”) and each of the shareholders of BAT listed on Section 1.1(a)(i)-(ii) (collectively, the “Shareholders” and together with BAT and the Company, individually a “Party” and collectively, the “Parties”). WHEREAS: BAT is the originator and incubator of environmentally friendly technologies useful in the areas of energetic materials, chemicals and chemical processes, gasification, and the safe and novel destruction of biological and other hazardous wastes; WHEREAS: the Shareholders are interested in transferring all of the outstanding common stock of BAT (the “BAT Stock”) to the Company; WHEREAS: the Company is willing to undertake a common stock exchange with the Shareholders; and WHEREAS: the Company has agreed to use its best efforts to raise capital on behalf of BAT and the Shareholders desire that the Company perform such services for BAT. NOW THEREFORE, in consideration of the mutual promises and the covenants and promises hereinafter contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: SECTION 1.EXCHANGE OF BAT STOCK. 1.1Exchange. On the terms and subject to the conditions set forth in this Agreement, at the Closing (as defined below) the Shareholders will sell, convey, transfer and assign to the Company, and the Company will accept from the Shareholders all right, title and interest in and to the BAT Stock, which BAT Stock are held as follows: (i)850 shares of BAT Stock are held by BioEnergy System Management, LLC., a corporation owned/controlled by Dr. Fortunato Villamagna. (ii)850 shares of BAT Stock are held by Wimase Limited, a corporation owned/controlled by David P. Taylor. (iii) 300 Shares of BAT Stock are held by Energetic Systems Inc., LLC., a corporation owned/controlled by Dr. Villamagna and David Taylor. 1.2Due Diligence Review.The Company shall have a period of time commencing upon the Effective Date and ending at 5:00 P.M. ten (10) business days thereafter to review such business, legal and accounting due diligence matters, in such manner as the Company may deem necessary or appropriate, associated with BAT and its affiliates, including, but not limited to the adequacy of the valuation of BAT provided by Dr. Fortunato Villamagna.The Shareholders shall have an equal right of due diligence, as pertaining to the Company. 1.3Closing Date. The closing (“Closing”) shall occur on or before May , 2009 and shall be on a date reasonably agreed upon by the parties hereto after the conditions set forth in Section 6 below have been met or have been waived in writing by the applicable party (the “Closing Date”). 1.4 Exchange Rate.The exchange rate shall be 2,000 shares of common stock of the Company, par value $.001 per share (the “Common Stock”), per each share of BAT Stock, which equals 3,500,000 shares of Common Stock (the “Shareholder Common Stock”). 1.5Escrow.At Closing, the Shareholder Common Stock shall be placed into an escrow account for a period of eighteen (18) months, pursuant to an escrow agreement to be reasonably agreed to by the Parties (the “Escrow Agreement”).The Escrow Agreement shall include a provision which provides for a return to the Company of some or all Shareholder Common Stock in the event BAT incurs any liability, lien, tax, compensation, or similar charge, related to any period prior to the Closing Date. Furthermore, if a liability, lien, tax, compensation, or similar charge, related to any period prior to the Closing Date, is discovered after the termination of the Escrow Agreement, the Company may place a direct lien on the aggregate shares of Shareholder Common Stock, pro rata, which shall be of a value equal to such liability, lien, tax, compensation, or similar charge. 1.6Voting.For a period of two (2) years from the Closing Date, the voting rights pertaining to such Shareholder Common Stock (the “Voting Rights”) shall be vested in Dr.
